SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1073
KAH 13-00252
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
RENE PETERSON, PETITIONER-APPELLANT,

                     V                              MEMORANDUM AND ORDER

PATRICIA E. LECONEY, SUPERINTENDENT, CAPE VINCENT
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Jefferson County
(James P. McClusky, J.), entered September 24, 2012 in a habeas corpus
proceeding. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner appeals from a judgment that denied his
petition for a writ of habeas corpus. The appeal has been rendered
moot by petitioner’s release to parole supervision (see People ex rel.
Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410, lv
denied 19 NY3d 807), and the exception to the mootness doctrine does
not apply (see id.; see generally Matter of Hearst Corp. v Clyne, 50
NY2d 707, 714-715). Under the circumstances of this case, we decline
to exercise our power to convert the habeas corpus proceeding into a
CPLR article 78 proceeding (see People ex rel. Keyes v Khahaifa, 101
AD3d 1665, 1665, lv denied 20 NY3d 862).




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court